Citation Nr: 1330083	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  01-06 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected lumbar spine disability and/or a service-connected right thumb disability.

3.  Entitlement to service connection for a right foot disability, to include as secondary to a service-connected lumbar spine disability and/or a service-connected right thigh disability.  

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for bilateral upper extremities disabilities (claimed as bilateral carpal tunnel syndrome), to include as secondary to a service-connected right thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to July 1976. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2005 and January 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas.  

In the April 2005 rating decision, the RO determined that new and material evidence had not been received to reopen claims of service connection for cervical spine, left shoulder, and right foot disabilities.  The Veteran timely appealed that decision. 

In the January 2009 rating decision, the RO denied the Veteran's claims of service connection for bilateral upper extremities disabilities and erectile dysfunction.  The Veteran timely appealed that decision.

Thereafter, in July 2012, the Board determined that new and material evidence had been received to reopen the claims of service connection for claimed cervical spine, left shoulder, and right foot disabilities.  The claims were reopened and remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The Board also remanded the claims of service connection for bilateral upper extremity disabilities and erectile dysfunction for further development, to include scheduling the Veteran for a videoconference hearing before a member of the Board.

In April 2013, the Veteran testified at a videoconference hearing held at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

A review of the hearing transcript shows the Veteran testified as to each of the issues currently on appeal.  During the hearing, the undersigned informed the Veteran that he was entitled to a third hearing with another Veterans Law Judge, pursuant to 38 C.F.R. § 20.707.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011) (requiring that a veteran must be provided the opportunity for a hearing before all three Veterans Law Judges in a panel decision).  The Veteran waived his right to a third hearing.  See hearing transcript, p. 39.  However, a review of the record reveals that a panel decision by three Veterans Law Judges is not required in this case.  While there were two previous hearings conducted by two different Veterans Law Judges in March 2004 and March 2005, the Veteran did not provide testimony with respect to any of the current issues on appeal until the April 2013 videoconference hearing.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the paperless claims files reveals VA treatment records relevant to the issues on appeal and the April 2013 hearing transcript.  The remaining documents are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its July 2012 remand, the Board noted that the Veteran had indicated his desire for a Board hearing, thus requiring remand.  The Board therefore instructed that the Veteran be scheduled for a videoconference hearing, and also instructed that additional development be conducted.  As a general matter, when the Board remands for a hearing to be scheduled it does not address additional development at that time.  It appears that the RO scheduled the hearing but, pursuant to its usual procedures, did not conduct the additional development.  In addition, based on the hearing testimony, additional development is required.  Consequently, the Board will again remand the case and apologizes for the additional delay.

In the July 2012 remand, the Board directed the RO/AMC to ask the Veteran if he is in receipt of disability benefits from the Social Security Administration (SSA), and, if so, to obtain the records and associate them with the claims file.  There is no evidence in the claims file or the paperless claims file that any attempts were made to determine whether the Veteran received SSA benefits.

The Board also directed the RO/AMC to ask the January 2012 VA examiner to provide addendum opinions "addressing the relationship between the Veteran's service-connected lumbar spine disability and the cervical spine and left shoulder disabilities."  Specifically, the Board directed that the examiner should "indicate whether it is at least as likely as not (50 percent or more probability) that the Veteran's cervical spine and left shoulder disabilities were caused or aggravated by his service-connected lumbar spine disability."  It does not appear that the RO/AMC returned the claims file and a copy of the remand orders to the January 2012 VA examiner for an addendum opinion.

Additionally, the Board directed the RO/AMC to schedule the Veteran for a VA examination to determine the nature and etiology of his right foot disability.  There is no indication within the claims file or the paperless claims file that this examination was scheduled.

During the Board hearing, the Veteran testified that his right foot problems began prior to service.  He stated that his right foot problems were not related to his service-connected lumbar spine disability; rather, his pre-existing right foot condition was aggravated by service.  See hearing transcript, pp. 20-21.  However, he subsequently testified that his service-connected lumbar spine disability affected the way he walked which aggravated his right knee condition.  Id. at 23.  With respect to his assertion that he had a preexisting right foot condition, he reported that he had injuries to his right ankle when he was a child and he aggravated his right foot condition during basic training.  He noted that jumping, running, and lifting objects contributed to his right foot condition.  Id. at 22.  Additionally, he contends that his service-connected right thigh disability aggravated his right foot condition.  He reported that after he was shot above the right knee, the remainder of a bullet was removed from his right thigh and he was on crutches for 60 days during service.  Id. at 24.  He stated that the way that he walked, presumably favoring one side, aggravated his right foot condition.  Id. at 21.  On remand, the VA examiner must address the Veteran's contentions that his right foot condition was aggravated during basic training and/or by his service-connected right thigh disability, as well as whether his right foot condition was aggravated by his service-connected lumbar spine disability.

With respect to the Veteran's claim of service connection for bilateral upper extremity disabilities, the Board finds that another VA opinion must be obtained.  The Board notes that the Veteran is currently service-connected for right thumb injury residuals and a scar, status postoperative right thumb trapeziectomy associated with the right thumb injury residuals.  During the hearing, the Veteran testified that since he injured his right hand, he had significant weakness and a near inability to use his right hand.  Id. at 25.  He stated that due to his right hand condition, he has had to predominantly use his left hand; therefore, he contends that the overuse of his left hand has caused arthritis in that hand.  Id. at 26.

While the Veteran was afforded VA examinations to determine the nature and etiology of any current bilateral upper extremity disabilities in January 2012, the VA examiner did not provide an adequate rationale for his opinions.  In the VA hand and finger conditions examination, he reported that no left hand condition existed and noted that the Veteran had no complaints pertaining to the left hand.  This is inconsistent with the Veteran's testimony in April 2013.  Additionally, the examiner provided a diagnosis of degenerative or traumatic arthritis of the right hand, but he did not provide an etiology opinion.  In the VA peripheral nerves examination report, he diagnosed ulnar neuritis or cubital tunnel syndrome in the right arm; however, he opined that the right cubital tunnel syndrome or ulnar neuritis was in "no way rel[ated] to[,] sec[ondary] to[,] or [the] result of [the Veteran's service-connected right] thumb."  He related that there was no medical evidence to "connect the two."  On remand, the VA examiner should support his opinions with a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

Finally, with respect to the claim of service connection for erectile dysfunction, during the April 2013 hearing, the Veteran contended that he was treated for a venereal disease during his service at Fort Polk which caused a "knot" in his left testicle resulting in his current erectile dysfunction.  See hearing transcript, p. 33-34.  However, later in the hearing, he testified that the "knot" was "always there" and the treatment provided in service "made it go down."  Id. at 35.  A review of the Veteran's service treatment notes shows that the Veteran was treated for a venereal disease in service.  See June 1976 separation report of medical history.

The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed erectile dysfunction.  VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As there is evidence of erectile dysfunction that may be associated with service, a VA examination is warranted to obtain an opinion on this question.

VA treatment notes have also been associated with the record since the January 2012 VA examinations.  In a June 2010 VA treatment note included in the paperless claims file, the Veteran reported that his neck pain first began after he fell approximately 20 feet from a climbing net during basic training.  This contention must also be addressed by the VA examiner in his clarifying opinion.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine whether he is in receipt of disability benefits from the SSA.  If so, obtain the records and associate them with the claims file.

2.  Obtain a clarifying medical opinion concerning the claimed cervical spine disorder from the VA examiner who conducted the January 2012 VA examination, or, if he is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his lay statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  

After reviewing of the entire record, the examiner should opine as to whether it is at least as likely as not that the Veteran's cervical spine disorder had its onset during service or otherwise is due to an injury or other event or incident of the Veteran's period of active service, including a fall from a climbing net during basic training (see June 2010 VA treatment note included in the  paperless claims file), from lifting objects during basic training (see hearing transcript, pp. 7-8), from diagnosed muscle strain in service (see October 1974 service treatment note), and/or from stocking and unloading warehouse shipments at Fort Leavenworth (see hearing transcript, p. 8).

The examiner should also state an opinion addressing whether the Veteran's cervical spine disorder was either (1) caused or (2) aggravated (permanently made worse) by his service-connected disabilities, including his lumbar spine and right thumb disabilities.

A complete rationale should accompany each opinion provided.

3.  Obtain a clarifying medical opinion concerning the claimed left shoulder disorder from the VA examiner who conducted the January 2012 VA examination, or, if he is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his lay statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  

After reviewing of the entire record, the examiner should opine as to whether it is at least as likely as not that the Veteran's left shoulder disorder had its onset during service or otherwise is due to an injury or other event or incident of the Veteran's period of active service, including his contention that he injured his left shoulder in a fall during service (see hearing transcript, pp. 15, 17).

The examiner should also state an opinion addressing whether the Veteran's left shoulder disorder was either (1) caused or (2) aggravated (permanently made worse) by, his service-connected disabilities, including his lumbar spine and right thumb disabilities.

A complete rationale should accompany each opinion provided.

4.  Obtain a clarifying medical opinion concerning the claimed bilateral upper extremities disorder from the VA examiner who conducted the January 2012 VA examinations, or, if he is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his lay statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  

After reviewing of the entire record, the examiner should opine as to whether it is at least as likely as not that any bilateral upper extremity disorder had its clinical onset during service or otherwise is due to an injury or other event or incident of the Veteran's period of active service, including a right hand fracture incurred during a fall in service.

The examiner should also state an opinion addressing whether any bilateral upper extremity disorder was either (1) caused or (2) aggravated (permanently made worse) by, his service-connected disabilities, including his lumbar spine and right thumb disabilities.

Specifically, with respect to the right hand, the examiner is requested to clarify his arthritis diagnosis for the right hand and to provide an opinion as to whether it was caused or aggravated by his service-connected right thumb disability. 

With respect to the left hand, the examiner is requested to provide an opinion as to whether overuse of his left hand, as a result of a near inability to use his right hand due to his service-connected right thumb disability, has resulted in a disability, to include arthritis.

A complete rationale should accompany each opinion provided.

5.  The RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of the claimed right foot disorder.  All necessary tests should be conducted.  Access to the claims file, Virtual VA, and a copy of this remand must be made available to the examiner for review.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his lay statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  

After reviewing of the entire record and examining the Veteran, the examiner should first identify any current right foot disorder.  

The examiner should specifically address the Veteran's contention that he had a right foot disorder that preexisted service.  See hearing transcript, p. 20.  If he or she determines that the Veteran had a preexisting right foot disorder, he or she should provide an opinion as to the nature of such disability or disabilities. 

The examiner should comment as to whether the preexisting right foot disorder was aggravated, i.e., permanently worsened beyond its normal progression during service.  The examiner should specifically comment on the Veteran's report that basic training aggravated his right foot condition due to jumping, running, and lifting exercises.  See hearing transcript, p. 22.  The examiner should also comment on the Veteran's contention that his altered gait, following removal of a bullet fragment during service, aggravated his right foot condition.  See hearing transcript, p. 21.  (The examiner is advised that the Veteran is service-connected for the residuals of a gunshot wound to the right thigh.)  

If it is the VA examiner's opinion that the Veteran's right foot disorder did not preexist service, the VA examiner should opine as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed right foot disorder was incurred during or caused by any period of active service. 

The examiner should specifically comment on the Veteran's claims that he injured his right foot during basic training from jumping, running, and lifting exercises.  See hearing transcript, p. 22.

The examiner should also state an opinion addressing whether any right foot disorder was either (1) caused or (2) aggravated (permanently made worse) by, his service-connected disabilities, including his lumbar spine and right thigh disabilities.
 
A complete rationale should accompany each opinion provided.

6.  The RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of the claimed erectile dysfunction.  All necessary tests should be conducted.  Access to the claims file, Virtual VA, and a copy of this remand must be made available to the examiner for review.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his lay statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  

After reviewing of the entire record and examining the Veteran, the examiner should first identify any current erectile dysfunction disorder.  

The examiner should specifically address the Veteran's contention that he had a "knot" in his left testicle that preexisted service.  See hearing transcript, p. 33.  If he or she determines that the Veteran had a preexisting left testicle disorder, he or she should provide an opinion as to the nature of such disability or disabilities.

The examiner should comment as to whether the preexisting disorder was aggravated, i.e., permanently worsened beyond its normal progression during service.  The examiner should specifically comment on whether the Veteran's current erectile dysfunction was caused or aggravated by his preexisting left testicular condition.  Also, the examiner should comment as to whether treatment for venereal disease during service aggravated the preexisting testicular disorder and caused or aggravated the Veteran's current erectile dysfunction.

If it is the VA examiner's opinion that the Veteran's left testicle disorder did not preexist service, the VA examiner should opine as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed erectile dysfunction was incurred during or caused by any period of active service.  The examiner should specifically comment on the treatment for venereal disease during service.  See June 1976 separation report of medical history.

A complete rationale should accompany each opinion provided.

7.  The Veteran is to be notified that it is his responsibility to report for the scheduled VA examinations and to cooperate in the development of his remaining claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims remaining on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim), and legal authority. 

If any benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


